Citation Nr: 0312363	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to October 1969 and again from July 1971 to May 
1984.  This case is before the Board of Veterans Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran's claims file is under the 
jurisdiction of the Reno, Nevada RO.  (The veteran has 
relocated to Stockton, California.)  In September 2000, the 
veteran testified at a hearing before a Hearing Officer at 
the Reno RO.  

The veteran filed a notice of disagreement with the effective 
date for the grant of service connection and a 20 percent 
rating for diabetes.  He also requested a Travel Board 
hearing on the claim of service connection for tinnitus.  In 
a May 2002 statement, he withdrew the request for a Travel 
Board hearing and his appeal of the effective date of service 
connection and a 20 percent rating for diabetes.  


REMAND

In December 2002, the Board undertook additional development 
on the instant claim under 38 C.F.R. § 19.9(a)(2).  The 
development was completed. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with the amended 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Circuit 
also determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides "no less than 30 days to respond to notice," was 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence, and invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii).  

The development of the claim by the Board included a May 2003 
VA audiological  examination.  The report of that examination 
has not been considered by the RO, and the appellant has not 
waived initial RO consideration of this evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the veteran's 
claims file to ensure that any 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
veteran is advised of what he needs to 
establish entitlement to the benefit 
sought, what the evidence (specifically 
including the development obtained by the 
Board) shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time to 
respond.  

2.  The RO should then readjudicate the 
claim in light of the evidence added to 
the record since the February 2002 
Supplemental Statement of the Case 
(SSOC).  

If the claim remains denied, the RO should issue an 
appropriate SSOC and provide the veteran and his 
representative ample opportunity to respond.  The case should 
then be returned to the Board for further appellate review, 
if otherwise in order.  No action is required of the 
appellant unless he is notified.

The purpose of this remand is to ensure that there is 
compliance with the mandates of the Federal Circuit in 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


